   Case 6:20-cr-00016-JRH-CLR Document 12 Filed 03/05/21 Page 1 of 1



           IN THE UNITED STATES DISTRICT COURT FOR THE
                    SOUTHERN DISTRICT OF GEORGIA
                         STATESBORO DIVISION


UNITED STATES OF AMERICA            *
                                    •k


          V.                        *              CR 620-015
                                    *


TREYVIOUS JEAN BAPTISTE             *



                                ORDER




     Pending before the Court is the         United States' motion to

dismiss indictment.   (Doc. 11.)   The United States moves to dismiss

the indictment pursuant to Federal Rule of Criminal Procedure 48(a)

because the Defendant Treyvious Jean Baptiste is deceased.             Upon

consideration and for good cause shown, the motion is GRANTED.

     ORDER ENTERED at Augusta, Georgia, this               day of March,

2021.




                                         J. RANDAL HALL, CHIEF JUDGE
                                         UNITEy STATES DISTRICT COURT
                                             fERN DISTRICT OF GEORGIA
